The Honorable David Clinger Prosecuting Attorney 19th Judicial District P.O Box 536 Berryville, AR 72616
Dear Mr. Clinger:
This is in response to your request for an opinion on the following question regarding the collection of property taxes by a suburban improvement district:
  In 1992, given the fact that October 10 fell on a Saturday, was it within the perimeters of the applicable Arkansas Code Provisions (§ 14-92-602, §  14-92-603, § 26-36-201(c)) to accept as timely payments mailed with a postmark no later than Saturday, October 10, but to accept payments brought into the Improvement District Office on Columbus Day, Monday, October 12?
In my opinion, any payment received by the Improvement District office on or before Monday, October 12, 1992, could be accepted as timely.
As you note, pursuant to A.C.A. § 14-92-602 and 603 (1987), suburban improvement districts may elect to collect the taxes they levy on real property independent of the county tax collector. These provisions state that such taxes "shall be due and payable on or before October 10 of each year." A.C.A. §14-92-602(b) (1987). As you also note, A.C.A. § 26-36-201(c) (1987), which governs taxes levied on real estate and personal property for the county courts of this state, currently provides that when October 10 falls on a Saturday or Sunday, such taxes shall become due and payable the following Monday. It is my opinion that § 26-36-201(c) would apply to taxes collected pursuant to § 14-92-602, and that, accordingly, the acceptance of any payment received by the Improvement District Office on or before Columbus Day, Monday, October 12, 1992 as timely was in accordance with Arkansas law at that time. While it is possible that a court might analogize a holiday to a Saturday or Sunday and extend the deadline to the following business day, I am not aware of such a ruling, and current law would not appear to authorize that practice.
Please be advised, however, that Act 984 of 1993 amended A.C.A. §26-36-201(c) to provide that:
  In case October 10 falls on a Saturday, Sunday, or a holiday observed by the United States Postal Service, the taxes shall become due and payable the following business day that is not a holiday observed by the United States Postal Service.
Thus, following the August 13, 1993 effective date of this provision, it is clear that if October 10 falls on a Saturday, Sunday, or a holiday observed by the U.S. Postal Service, timely payment of applicable taxes may be made on or before the following business day that is not such a holiday.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Catherine Templeton.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh